Citation Nr: 1756516	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a pancreatic cyst, to include as secondary to in-service asbestos exposure and/or secondary to the service-connected chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a liver cyst, to include as secondary to in-service asbestos exposure and/or secondary to the service-connected COPD.

3.  Entitlement to service connection for a renal cyst, to include as secondary to in-service asbestos exposure and/or secondary to the service-connected COPD.

4.  Entitlement to service connection for a left knee disorder. 

5.  Entitlement to an initial higher disability ratings for COPD, currently rated as noncompensable (0 percent) since January 5, 2011, and 30 percent since March 13, 2015.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963.

The service connection issues are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the service connection claims on appeal.  

The COPD issue is on appeal from a September 2013 rating decision of the RO in Salt Lake City, Utah, which granted service connection.  The rating decision assigned an initial noncompensable evaluation, effective January 5, 2011.

The Veteran testified before the undersigned at a Board videoconference hearing held at the RO in March 2015 on all of the issues currently on appeal, except for the bilateral hearing loss issue.

In July 2015, the Board remanded the service connection issues and the COPD issue to the Agency of Original Jurisdiction (AOJ) for further development.  
The RO issued another rating decision in March 2016, which increased the disability rating for the COPD to 30 percent, retroactively effective from March 13, 2015.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The bilateral hearing loss claim comes before the Board on appeal from an August 2016 rating decision of the RO in Salt Lake City, Utah, which continued the noncompensable disability rating for the service-connected bilateral hearing loss.  

Regarding the service connection issues and the COPD issue, additional medical evidence was submitted after the April 2016 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records contain no medical evidence of any kind pertaining to the service connection and COPD issues addressed in the decision below.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of:  (1) entitlement to service connection for a pancreatic cyst, to include as secondary to in-service asbestos exposure and/or secondary to the service-connected COPD; (2) entitlement to service connection for a liver cyst, to include as secondary to in-service asbestos exposure and/or secondary to the service-connected COPD; and, (3) entitlement to service connection for a renal cyst, to include as secondary to in-service asbestos exposure and/or secondary to the service-connected COPD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran does not have a current left knee diagnosis.

2.  Prior to March 13, 2015, the Veteran's COPD was manifested by, at worst, FEV-1 of 84 percent predicted value, FEV-1/FVC of 81 percent, and DLCO (SB) of 97.3 percent predicted.

3.  Since March 13, 2015, the Veteran's COPD has been manifested by, at worst, FEV-1 of 65 percent predicted, FEV-1/FVC of 105 percent, DLCO (SB) of 57 percent predicted, and maximum oxygen consumption of 22.7 ml/kg/min.  

4.  Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by Level I hearing in both ears.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not established.  38 U.S.C. 
§§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for initial higher disability ratings for COPD, currently rated as noncompensable (0 percent) since January 5, 2011, and 30 percent since March 13, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6604 (2017).

3.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service connection 

The Veteran seeks service connection for a left knee disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).  

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis of a left knee disorder.  Since filing his service connection claim in January 2011, the treatment records do not document a diagnosis of pertaining to the left knee.  

Service connection may not be granted without evidence of a current disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, a clinical diagnosis pertaining to the left knee has not been of record since the service connection claim was initially filed in January 2011.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Accordingly, service connection for a left knee disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303, 3.304; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements in support of his claim.  However, a left knee disorder is not readily amenable to mere lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support his statements that he currently suffers from a left knee disorder.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disorder, that doctrine does not apply.  38 U.S.C. § 5107(b).  The claim must be denied.

III.  Increased ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

COPD

The Veteran's COPD is currently rated as noncompensable (0 percent) since January 5, 2011, and 30 percent since March 13, 2015, under 38 C.F.R. § 4.97, DC 6604.  He seeks higher initial disability ratings.

DC 6604 provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Pulmonary function test (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under DC 6604.  See 38 C.F.R. § 4.96(d)(4).

The Board will begin by addressing the noncompensable rating assigned prior to March 13, 2015.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his COPD.  Prior to March 13, 2015, there is no evidence of FEV-1 of 71- to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) to 66- to 80-percent predicted, to warrant a higher rating.  38 C.F.R. § 4.97, DC 6604.  

Specifically, at a May 2011 VA examination, pre-bronchodilator PFT results showed FEV-1 of 96 percent predicted and FEV-1/FVC of 113 percent predicted.  Post-bronchodilator PFT results showed FEV-1 of 84 percent predicted and FEV-1/FVC of 102 percent predicted.  The Veteran's DLCO (SB) was 122 percent predicted.  

In a November 2012 private treatment record, pre-bronchodilator PFT results showed FEV-1 of 89 percent predicted and FEV-1/FVC of 76 percent predicted.  Post-bronchodilator PFT results showed FEV-1 of 89 percent predicted and FEV-1/FVC of 82 percent predicted.  The Veteran's DLCO (SB) was 124 percent predicted.  

The Veteran was afforded another VA examination in June 2013.  Pre-bronchodilator PFT results showed FEV-1 of 84.5 percent predicted and FEV-1/FVC of 79 percent predicted.  Post-bronchodilator PFT results showed FEV-1 of 86.5 percent predicted and FEV-1/FVC of 81 percent predicted.  The Veteran's DLCO (SB) was 97.3 percent predicted.  

The remaining treatment records do not provide contrary evidence.

The Board notes that the Veteran's FEV-1/FVC pre-bronchodilator results from the November 2012 private PFT and the June 2013 VA examination warrant a higher rating.  However, as discussed above, the use of medication is specifically contemplated by DC 6604 and the rater is instructed to use the PFT result post-bronchodilator.  The Veteran's post-bronchodilator results do not warrant a higher rating.  The Veteran's use of medication has been fully contemplated in finding that the symptomatology associated with the Veteran's COPD more closely approximates his current 0 percent disability rating prior to March 13, 2015.  38 C.F.R. § 4.97, DC 6604; see Jones v. Shinseki, 26 Vet. App. 56 (2012); McCarroll v. McDonald, 28 Vet. App. 267 (2016).  Accordingly, entitlement to a disability rating of 10 percent or higher is not warranted prior to March 13, 2015, as there is no evidence of FEV-1 of 71- to 80-percent predicted value, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) to 66- to 80-percent predicted.  38 C.F.R. § 4.97, DC 6604.  

The Board will now address the 30 percent rating assigned since March 13, 2015.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his COPD.  Since March 13, 2015, there is no evidence of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), to warrant a higher rating.  38 C.F.R. § 4.97, DC 6604.  

A March 13, 2015, private PFT showed FEV1 to 66 percent of predicted and FVC to 49 percent of predicted.  An exercise capacity test was performed and the Veteran was able to achieve 22.7 ml/kg/min.  

A November 2015 private treatment record documents that exercise testing revealed that the Veteran could only do 44 percent of "work you should do."  No other information regarding the specific test performed or the test result was provided.  Thus, the Board is unable to use this test for rating purposes.

Pursuant to the Board remand, the Veteran was afforded a VA examination in March 2016.  At the examination, PFT results pre-bronchodilator showed FVC to 44 percent predicted, FEV-1 to 50 percent predicted, FEV-1/FVC to 73 percent, and DLCO (SB) to 57 percent predicted.  Pulmonary function test results post-bronchodilator were FVC to 62 percent predicted, FEV-1 to 65 percent predicted, FEV1/FVC to 105 percent predicted, and DLCO (SB) to 57 predicted.  The VA examiner stated that the Veteran's COPD did not require the use of outpatient oxygen therapy.

The remaining treatment records do not provide contrary evidence.

The Board notes that the Veteran's FEV-1 pre-bronchodilator result from the VA examination warrants a higher rating.  However, as discussed above, the use of medication is specifically contemplated by DC 6604 and the rater is instructed to use the PFT result post-bronchodilator.  The Veteran's post-bronchodilator results do not warrant a higher rating.  The Veteran's use of medication has been fully contemplated in finding that the symptomatology associated with the Veteran's COPD more closely approximates his current 30 percent disability rating since March 13, 2015.  38 C.F.R. § 4.97, DC 6604; see Jones, 26 Vet. App. at 56; McCarroll, 28 Vet. App. at 267.  Accordingly, entitlement to a disability rating of 60 percent or higher is not warranted since March 13, 2015, as there is no evidence of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, DC 6604.  

The evidence also does not document cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode of acute respiratory failure, or outpatient oxygen therapy, to warrant a higher 100 percent disability rating.  Id.

Further, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as difficulty breathing, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned disability ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating prior to March 13, 2015, and a disability rating in excess of 30 percent since March 13, 2015, for the service-connected COPD.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran is in receipt of a noncompensable disability rating under 38 C.F.R. §§ 4.85, 4.86, DC 6100 for his bilateral hearing loss.  He seeks a compensable disability rating.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

In July 2016, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
20
50
65
70
51
RIGHT
20
55
65
70
53

Using the Maryland CNC test, the speech recognition score was 98 percent for the right ear and 96 percent for the left ear.  There is no exceptional pattern of hearing loss shown.  As such, these audiometry test results equate to Level I hearing in both ears using Table VI. 38 C.F.R. §§ 4.85, 4.86(a).  Thus, applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in both ears results in a noncompensable rating.  38 C.F.R. § 4.85. 

The Veteran's treatment records do not provide contrary results to those discussed above.

Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding conversations and difficulty hearing in church, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331; Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, 21 Vet. App. at 456.    

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty understanding conversations and difficulty hearing in church.  Even after considering such contentions as to the effects of the disability on his daily life and occupation, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra.  

The Board has also considered whether staged ratings are appropriate in this case.  However, at no time during the relevant appeal period has the service-connected bilateral hearing loss more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

In sum, the preponderance of the evidence is against the assignment of a compensable disability rating for the service-connected bilateral hearing loss at any time during the appeal period.  The claim is denied.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.

IV.  Extraschedular Analysis

In his September 2016 Notice of Disagreement (NOD), the Veteran asserted that an extraschedular evaluation was warranted for his bilateral hearing loss because his bilateral hearing loss "casually affected his employment."  The VA examination for his bilateral hearing loss documented an impact on his employment.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The Veteran's hearing loss is manifested by difficulty hearing speech.  At the July 2016 VA examination, the examiner described the functional effects of the Veteran's hearing loss, noting his report that he had to write everything down at work and had problems hearing people when background noise was present.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.

This conclusion is consistent with the holding in Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) ("[W]hen a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria").  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

ORDER

The claim of entitlement to service connection for a left knee disorder is denied. 

The claim of entitlement to an initial higher disability ratings for COPD, currently rated as noncompensable (0 percent) since January 5, 2011, and 30 percent since March 13, 2015, is denied.

The claim of entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

Remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In his August 2013 NOD and in his March 2014 Substantive Appeal (on VA Form 9), the Veteran argued that his currently diagnosed liver cyst, pancreatic cyst, and renal cyst resulted from his service-connected COPD.  The March 2016 VA examiner confirmed the Veteran's current diagnoses, but did not provide medical opinions regarding secondary service connection.  As such, a supplemental addendum opinion - based on full review of the record and supported by stated rationale - is needed to fairly decide the issues on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of his current liver cyst, pancreatic cyst, and renal cyst.

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current liver cyst, pancreatic cyst, and renal cyst were caused or aggravated by his service-connected COPD? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


